DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Species I (the species in which the first holding device is a tool post that holds a cutting tool as the tool as in at least Figures 1-6) in the reply filed on 7/12/2021 was previously acknowledged.
Claims 4 and 5 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first holding device…for holding a tool” in claim 1;
“a second holding device…for holding the tool” in claim 1;
“an exchange mechanism for exchanging the tool and another tool of the one or more tools between the second holding device and the storage unit” in claim 1;
“a cleaning mechanism for cleaning around the tool held on the first holding device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 15 of the claim, “to” should be inserted before “each other”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 23 of the claim, “the” should be inserted before “another tool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 14-16 of claim 1 states, “each of the joints connecting corresponding adjacent robot arms of the plurality of robot arms each other and enabling the corresponding adjacent robot arms to be bendable with reference to a corresponding joint of the joints.”  This limitation is viewed to be vague and indefinite, because it is unclear as to what is meant by “bendable”.  For example, it is unclear as set forth in the claim whether “bendable” is supposed to mean, for example, that the corresponding adjacent robot arms are able to flex in some manner or are pliable with reference to a corresponding joint of the joints, or whether “bendable” is intended to have a different meaning.  
Line 1 of claim 9 states, “the end effecter.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which end effecter of the “one or more end effecters” previously set forth in claim 8, line 2 that “the end effecter” of claim 9, line 1 is intended to reference.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted that claim 1 has now been amended to recite “each of the joints connecting corresponding adjacent robot arms of the plurality of robot arms each other and enabling the corresponding adjacent robot arms to be bendable with reference to a corresponding joint of the joints”.  It is noted that the specification as originally filed does not appear to provide support for or teach that any of the robot arms are “bendable”/flexible/pliable in the manner now set forth in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (Japan Pub. No. JP 6321309 B1) in view of Japan Pub. No. JP 05-285766 A1 (hereinafter JP '766), and further in view of Amaya et al. (U.S. Patent No. 8,052,588 B2).
Please note that JP '766 was cited on the IDS filed on 1/27/2020.  Also note that EPO Machine Translations of Kiyoshi and JP '766 have been provided with this action, and are relied upon below.
Claim 1:  Figure 1 of Kiyoshi shows a machine tool (1) for machining a workpiece by means of a cutting tool (T).  The cutting tool (T) is disclosed as having a cutter (Tb) in paragraph [0013] of the EPO Machine Translation of Kiyoshi.  
Please note that lines 3-4 of claim 1 set forth therein, “a first holding device…, the first holding device being for holding a tool.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a first holding device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Examiner notes that disclosure is provided in paragraph [0012] of the specification on the first holding device of Applicant’s machine tool being “a tool post that holds a cutting tool as a tool,” “a workpiece main spindle that holds a chuck claw as the tool,” or “a tailstock that holds a tailstock tool as the tool.”  
With respect to Kiyoshi, Examiner directs attention to Figures 1 and 3 in which it can be seen that the machine tool (1) has a tool post (24+26).  As can best be seen in Figure 1, said tool post (24+26) holds a cutting tool (T) as a tool (T).  Noting again that Applicant provides disclosure in paragraph [0012] of the specification on the first holding device being “a tool post that holds a cutting tool as a tool,” Kiyoshi’s tool post (10+11) that holds a cutting tool (T) as a tool (T) will hereinafter be referred to by Examiner as “the first holding device (24+26).”  Please be advised that the first holding device (24+26) is installed within a machining chamber, noting that the machine tool (1), of which the first holding device (24+26) is an element, is disclosed by Kiyoshi as being covered by a cover [EPO Machine Translation, paragraph 0027].  The interior of the cover that covers the machine tool (1) is the machining chamber in which the first holding device (24+26) is installed.  
Next, it is noted that lines 5-6 of claim 1 set forth therein, “a second holding device…, the second holding device being for holding the tool.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a second holding device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0011] of the specification on the second holding device of Applicant’s machine tool being “a tool main spindle or a tool post that holds a cutting tool as the tool.”  
With respect to Kiyoshi, Examiner directs attention to at least Figures 2 and 3 in which a tool relay assembly (40) comprising a second tool magazine (50) can be seen.  Be advised that tool relay assembly (40) can hold the tool (T) in a tool mount (50a) thereof prior to the tool (T) being passed to the aforesaid first holding device (24+26) for machining, for example, or after the tool (T) has been used by the first holding device (24+26) and is in the process of being returned to a storage unit (100) of the machine tool (1), for example.  
Based on the foregoing, the tool relay assembly (40) of JP '309 constitutes an equivalent of the “second holding device.”  This is because the tool relay assembly (40) carries out the function specified in lines 5-6 of the claim, said function being “holding the tool.”  Also, the assembly (40) isn’t excluded by any explicit definition that is provided in Applicant’s specification, and the assembly (40) performs the identical function (holding the tool), and produces substantially the same result as the corresponding “second holding device (18)” of Applicant.  Based on the foregoing, the tool relay assembly (40) of Kiyoshi will hereinafter be referred to by Examiner as “the second holding device (40).”  Examiner notes that the second holding device (40) is configured such that it is able to move independently of the first holding device (24+26) to change a position of the second holding device (40).  Specifically, a motor supported by a support mechanism (52) of the second holding device (40) [EPO Machine Translation, paragraph 0020] indexes the second holding device’s (40) second tool magazine (50) about the second rotation shaft (51) independently of the first holding device (24+26) to change a position of the second holding device (40).  (It is noted that claim 1 doesn’t limit how or in what way that the second holding device is configured to move independently of the first holding device to change a position of second holding device).  Please be advised that like the first holding device (24+26), the second holding device (40) of Kiyoshi is installed in the machining chamber.  This is because the second holding device (40) is an element of the machine tool (1), and the machine tool (1) is disclosed by Kiyoshi as being covered by a cover [EPO Machine Translation, paragraph 0027].  (The interior of the cover that covers the machine tool (1) is the machining chamber in which the second holding device (40) is installed).
Next, with regards to the storage unit (100) of the machine tool (1), it is for storing one or more tools (T).  Each of the one or more tools (T) being receivable within a given gripper (112a) of one of the storage unit’s (100) plurality of first tool magazines (112).  (See Figures 2 and 3).  
Please note that lines 9-11 of claim 1 set forth therein, “an exchange mechanism for exchanging the tool and another tool of the one or more tools between the second holding device and the storage unit.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “an exchange mechanism” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0011] of the specification on the exchange mechanism of Applicant’s machine tool being “an automatic tool changer including at least one of an exchange arm and a robot arm.”  
With respect to Kiyoshi, Examiner directs attention to Figure 2 in which it can be seen that the machine tool (1) has an automatic tool changer (120) including an exchange arm (126).  With regards to the automatic tool changer (120), it provides for exchanging the tool (T) and another tool (T) of the one or more tools (T) between the second holding device (40) and the storage unit (100) [EPO Machine Translation, paragraphs 0024-0026].  Noting again that Applicant discloses in paragraph [0011] of the specification on the exchange mechanism being “an automatic tool changer including at least one of an exchange arm and a robot arm,” Kiyoshi’s automatic tool changer (120) that includes an exchange arm (126) will hereinafter be referred to as “the exchange mechanism (120).”  Since the second holding device (40) and a robot (60) (which will be described in more detail momentarily) is provided between the exchange mechanism (120) and the first holding device (24+26), it is noted that said exchange mechanism (120) is “unable to directly access the first holding device [24+26].”  
	The machine tool is also provided with the robot (60) for moving the tool (T) between 
said first holding device (24+26) and said second holding device (40).  JP '309 though, doesn’t disclose the robot (60) as being “a serial multiple-joint arm robot including a plurality of robot arms serially connected in one string via joints, each of the joints connecting corresponding adjacent robot arms of the plurality of robot arms each other and enabling the corresponding adjacent robot arms to be bendable with reference to a corresponding joint of the joints.”
	Figure 1 of JP '766 though, shows a 6-axis (see English-language abstract provided by Applicant with the 1/27/2020 IDS, as well as at least paragraph 0010 of the machine translation accompanying this Office Action) joint robot (12) comprising a tool change hand (16) that's attached to a wrist portion (14) of the robot (12).  As can best be seen within Figure 1 of JP '766, the robot (12) is a serial multiple-joint arm robot including a plurality of robot arms connected in one string via joints.  As to the joints, they function to connect corresponding adjacent robot arms of the plurality of robot arms to each other, thereby enabling the corresponding adjacent robot arms to be bendable/pivotable with reference to a corresponding joint of the joints.  With regards to the tool change hand (16), it can be seen in each of Figures 1 and 2 that it comprises two grippers (18), each for holding a given tool (T) between the respective fingers (26) thereof.  Next, Examiner directs attention to Figure 3.  As can be seen within Figures 3 and 5, a machine tool of JP '766 comprises the robot (12), as well as a turret/first holding device (70) and a tool magazine/second holding device (72).  In use, said robot (12) provides for exchanging tools (T) between the turret/first holding device (70) and the tool magazine/second holding device (72).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 6-axis joint robot (12) of JP '766 for the robot (60) of Kiyoshi, as this is a substitution of one known robot for exchanging tools between a first holding device and a second holding device for another, in order to obtain the predictable result of the 6-axis joint robot (12) of JP '766, in the machine tool (1) of Kiyoshi, moving the tool (T) from the second holding device (40) to the first holding device (24+26) when the tool (T) is needed for machining, and moving the tool (T) from the first holding device (24+26) to second holding device (40) when the tool (T) is to be stored.  
In making this modification, please be advised that the 6-axis joint robot (12) of JP '766 will assume the position previously occupied by the robot (60) of Kiyoshi, the position being on a base (20) of the machine tool (1) linearly between the second holding device (40) and the first holding device (24+26).  
As to the exchange mechanism (120), it functions to exchange the tool (T) and the another tool (T) of the one or more tools (T) between the second holding device (40) and the storage unit (100) without involving the 6-axis joint robot (12).  Please be advised that the exchange mechanism (120) is shown in Figure 1 of Kiyoshi as being disposed between the second holding device (40) and the storage unit (100) such that the exchange mechanism (120) can directly interact with each of the second holding device (40) and the storage unit (100).
	Kiyoshi/JP '766 though, doesn’t disclose “a controller for controlling driving of the first holding device, the second holding device, the exchange mechanism, and the robot, wherein the controller performs control such that the tool and the another tool are exchanged between the first holding device and the storage unit via the robot, the second holding device, and the exchange mechanism.”  Note though, that when exchanging the tool (T) and the another tool (T) between the storage unit (100) and the first holding device (24+26) of the machine tool (1), that the tool (T) and the another tool (T) are exchanged between the storage unit (100) and the first holding device (24+26) via the exchange mechanism (120), the second holding device (40), and the 6-axis joint robot (12).  
	Amaya et al. though, discloses a machine tool comprising a controller (8) that can be seen in each of Figures 1a and 1b.  Figures 1a and 1b show the machine tool of Amaya et al. as further comprising a storage unit (1), a robot (4), a first holding device (6), a second holding device (5), and an exchange mechanism (3).  Please note that like the second holding device (40) of Kiyoshi, the second holding device (5) of Amaya et al. comprises a tool magazine.  Please also note that like the first holding device (24+26) of Kiyoshi, the first holding device (6) of Amaya et al. comprises a tool mount/spindle.  Noting this, the controller (8) disclosed by Amaya et al. provides for controlling driving of each of the first holding device (6), the second holding devices (5), the exchange mechanism (3), the robot (4), and the storage unit (1) [column 3, lines 41-50].  
In performing this control, a tool (7) and another tool (7) can be exchanged between the storage unit (1) and the first holding device (6) via the robot (4), the second holding device (5), and the exchange mechanism (3).  This is possible, because the second holding device (5) can be linearly moved between the first holding device (6) and the robot (4) (please see Figure 1b).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Kiyoshi with the controller (8) of Amaya et al., so as to provide the advantage of controlling movements of the first holding device (24+26), the second holding device (40), the storage unit (100), the exchange mechanism (120), and the 6-axis joint robot (12).  In providing the controller (8), said controller (8) will perform, in accordance with the disclosure of Amaya et al., control such that the tool (T) and the another tool (T) of Kiyoshi are exchanged between the first holding device (24+26) and the storage unit (100) of the machine tool (1) via the 6-axis joint robot (12), the second holding device (40), and the exchange mechanism (120).

Claim 3:  As can be seen in at least Figures 1 and 3 of Kiyoshi, the first holding device (24+26) is a tool post that holds, in the tool mount/spindle (26) thereof, the cutting tool (T) as the tool (T).

Claim 6:  First, attention is drawn to Figure 4 of Kiyoshi.  As can be seen therein, the tool (T) comprises a tool connecter (Tc) having a tapered shape, a cutter (Tb), and a machine connecter (Tg) to which the cutter (Tb) is detachably attached [EPO Machine Translation, paragraph 0013].  
Next, with regards to the second holding device (40), it holds in a tool mount (50a) thereof [EPO Machine Translation, paragraph 0040], the tool (T) that was previously held by the first holding device (24+26) via the tool connecter (Tc) and the machine connecter (Tg), noting that the tool connecter (Tc) inherently has the same tapered shape as the tool mount (26) of the first holding device (24+26).  This is inherent, because if the tool mount (26) of the first holding device (24+26) didn’t have the same tapered shape as the tool connecter (Tc), then the tool (T) wouldn’t be able to properly center in the tool mount (26).  
As to the machine connecter (Tg), it adapted to be connected to the tool mount (50a) of the second holding device (40) by way of the tool connecter (Tc), noting that it is the tool connecter (Tc) that is disclosed by Kiyoshi as being gripped by the tool mount (50a) of the second holding device (40) [EPO Machine Translation, paragraph 0040].  That is to say that because the tool connecter (Tc) and machine connecter (Tg) are connected to one another (see Figure 4 of Kiyoshi), when the tool connecter (Tc) is gripped by the tool mount (50a) of the second holding device (40), said machine connecter (Tg) is connected to that tool mount (50a) via the tool connecter (Tc).
Alternatively regarding the “machining chamber” re claim 1, it is noted that the machine tool of Kiyoshi is inherently either indoors or outdoors.  It is noted that if the machine tool is indoors, then the machine tool (and first and second holding devices thereof) are “in a machining chamber”, i.e., a “chamber” or room or the like.  That being said, Examiner takes Official Notice that it is extremely well-known for machine tools to be provided indoors in order to be used for machining without exposure of the machine tool to the elements (such as rain, wind, snow, etc.), to thus reduce the risk of the machine tool being damaged via exposure thereof to the elements, such as by minimizing the risk of damage due to rust.
Therefore, it would have alternatively been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool taught by Kiyoshi (in view of JP ‘766 and Amaya) indoors, as is well-known, for the purpose of minimizing exposure of the machine tool to the elements (such as rain, wind, snow, etc.), to thus reduce the risk of the machine tool being damaged via exposure thereof to the elements (such as by minimizing the risk of damage due to rust, for example), as is also well-known.
Claim 7, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (Japan Pub. No. JP 6321309 B1) in view of Japan Pub. No. JP 05-285766 A1 (hereinafter JP '766), in view of Amaya et al. (U.S. Patent No. 8,052,588 B2), and further in view of Gardner et al. (U.S. Patent No. 9,238,287 B2).  
Please note that Gardner et al. was cited by Examiner on the PTO-892 that was mailed on 2/14/2022.  
Claim 7:  Lines 1-2 of claim 7 set forth therein, “a cleaning mechanism for cleaning around the tool held on the first holding device.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a cleaning mechanism” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0029] of the specification on the cleaning mechanism of Applicant’s machine tool being “a fluid ejecting nozzle for ejecting fluid, such as cutting oil or air, a brush or scraper for removing foreign matters, and a suction nozzle for sucking foreign matters.”  
Kiyoshi/JP '766/Amaya et al. though, does not disclose the machine tool (1) as further comprising “a cleaning mechanism for cleaning around the tool [T] held on the first holding device [24+26].”  
Figure 1 of Gardner et al. though shows a machine tool (10).  Said machine tool (10) comprises a first holding device (12+14) on which a pair of nozzle assemblies (NA1, NA2) are mounted.  As can best be seen in Figure 2, each nozzle assembly (NA1, NA2) of the pair of nozzle assemblies (NA1, NA2) has a respective pivotable nozzle (N1, N2).  According to Gardner et al., each nozzle assembly (NA1, NA2) is connected to a supply of cooling fluid (S) [column 4, lines 15-16].  As can also be seen in Figure 2, each nozzle assembly (NA1, NA2) has a respective electro-mechanical actuator (EMA1, EMA2).  Please be advised that these electro-mechanical actuators (EMA1, EMA2) are electrically controlled by a control unit (MCU), which is shown schematically in Figure 2.  As to the control unit (MCU), it works in conjunction with a CNC control console (20).  That is to say that the control unit (MCU) receives commands from the machine tool’s CNC control console (20) [column 5, lines 51-59]. 
According to Gardner et al., the nozzle assemblies (NA1, NA2) are mounted 180° apart on the first holding device (12).  With the pivotable nozzles (N1, N2) thereof, the pair of nozzle assemblies (NA1, NA2) deliver flow streams (F1', F2') of fluid (S) at a first position (P') and then at an alternate position (P'').  Generally, these positions (P', P'') are on a cutting tool (18) [column 4, lines 26-35].  Note that in spraying fluid (S) at the cutting tool (18) that is held on the first holding device (12+14), the tool (18) is not only being cooled, it is also being cleaned.  This is because, for example, chips and swarf that adhere to the surface of the cutting tool (18) are being washed away by the fluid (S) that is ejected by the pivotable nozzles (N1, N2) of the nozzle assemblies (NA1, NA2).  Noting again that Applicant provides disclosure within paragraph [0029] of the specification on the cleaning mechanism of Applicant’s machine tool being “a fluid ejecting nozzle for ejecting fluid,” the nozzle assemblies (NA1, NA2) of Gardner et al. that eject fluid (S) will hereinafter be referred to as “the cleaning mechanism (NA1, NA2).”  Thus, Gardner et al. discloses a cleaning mechanism (NA1, NA2) for cleaning around the tool (18) held on the first holding device (12).  Regarding the control unit (MCU), it is noted that it (MCU) makes adjustments to the cleaning mechanism (NA1, NA2) during cutting [column 10, lines 60-63].  As such, the cleaning mechanism (NA1, NA2) is able to deliver the flow streams (F1', F2') of the fluid (S) at the first position (P') and then at the alternate position (P'') during cutting.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Kiyoshi with the cleaning mechanism (NA1, NA2) and control unit (MCU) of Gardner et al., so as to provide the machine tool (1) of Kiyoshi with the ability to clean a given tool (T) that is mounted to the first holding device (24+26).  In making this modification, it is noted that the cleaning mechanism (NA1, NA2) will be mounted to the first holding device (24+26) such that the nozzle assemblies (NA1, NA2) of the cleaning mechanism (NA1, NA2) are mounted 180° apart on the first holding device (24+26) in accordance with the disclosure of Gardner et al.  Furthermore, in accordance with the disclosure of Gardner et al., the control unit (MCU) will work in conjunction with the controller (8) so as to receive commands therefrom.  
In making the above modification, please be advised that when the tool (T) is held on the first holding device (24+26), it will have flow streams (F1', F2') of fluid (S) delivered thereto from the cleaning mechanism (NA1, NA2) during workpiece cutting.  In spraying fluid (S) at the tool (T) that is held on the first holding device (24+26), for example, the tool (T) is not only being cooled, it is also being cleaned.  This is because, for example, chips and swarf that adhere to the surface of the tool (T) are being washed away by the fluid (S) that is ejected by the pivotable nozzles (N1, N2) of the cleaning mechanism (NA1, NA2).  Furthermore, since the control unit (MCU) makes adjustments to the cleaning mechanism (NA1, NA2) during cutting, and because said control unit (MCU) receives commands from the controller (8), it follows that the controller (8) causes the cleaning mechanism (NA1, NA2) to clean around the tool (T) held by the first holding device (24+26).  Lastly, when the tool (T) is held by the first holding device (24+26) during cutting of the workpiece, it is being held prior to the exchange thereof for the another tool (T) stored within the storage unit (100).  Therefore, Kiyoshi as further modified by Gardner et al. teach the controller (8) causing the cleaning mechanism (NA1, NA2) to clean around the tool (T) held by the first holding device (24+26) prior to the exchange of the tool (T) held by the first cutting device (24+26) and the another tool (T) of the storage unit (100) via the 6-axis joint robot (12), the second holding device (40), and the exchange mechanism (120).
Claims 8 and 9, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (Japan Pub. No. JP 6321309 B1) in view of Japan Pub. No. JP 05285766 A1 (hereinafter JP '766) and in view of Amaya et al. (U.S. Patent No. 8,052,588 B2), and further in view of Buus (U.S. Patent No. 8,092,357 B1).  
Please note that Buus was cited by Examiner on the PTO-892 that was mailed on 8/11/2021.  
Claims 8 & 9:  As was stated within the rejection of claim 1 based on Kiyoshi in view of JP ‘766 and Amaya, the 6-axis robot (12) is a serial multiple-joint arm robot including a plurality of robot arms connected in one string via joints.  Examiner reiterates that the 6-axis robot (12) of JP '766 was substituted for the robot (60) of Kiyoshi, such that the 6-axis joint robot (12) of JP '766 assumed the position that was previously occupied by the robot (60) of Kiyoshi, the position being on the base (20) of the machine tool (1) linearly between the second holding device (40) and the first holding device (24+26).  Examiner further reiterates that the 6-axis robot (12) comprises a tool change hand (16) that is attached to a wrist portion (14) of the robot (12).  With regards to the tool change hand (16), it can be seen in each of Figures 1 and 2 that it comprises two grippers (18), each for holding a given tool (T) between the respective fingers (26) thereof.
Kiyoshi/JP '766/Amaya et al. though, doesn’t provide disclosure on the robot further including, “one or more end effectors exchangeably mounted on the main body” (claim 8), wherein “the end effecter to be mounted on the robot is selected from a group including an end effecter for gripping an object and an end effecter for cleaning around the tool held on the first holding device” (claim 9).  
Figure 4B of Buss though, shows an exchangeable gripper tool (190) having an integral end effecter (198) for gripping an object, e.g. a workpiece.  Note that the gripper tool (190) can be exchanged between a holding device (106) and an automatic tool changer (110) (please see Figure 1) that is adapted to hold a plurality of tools including said gripper tool (190).  Since the gripper tool (190) can be mounted to the holding device (106), the gripper tool (190) is able to grasp a workpiece and provide the advantage of being able to move the grasped workpiece into a new orientation as required.  	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Kiyoshi with the exchangeable gripper tool (190) of Buss, so as to provide the machine tool (1) of Kiyoshi with a tool that provides the advantage of being able to move a grasped workpiece into a new orientation as required.  In providing the machine tool (1) of Kiyoshi with the exchangeable gripper tool (190) of Buss, said exchangeable gripper tool (190) will be disposed within the storage unit (100) when not in use.  When the exchangeable gripper tool (190) is being transferred to the first holding device (24+26) though, it will at least temporarily be held by one of the two grippers (18) of the tool change hand (16) of the 6-axis robot (12).  When being at least temporarily held by one of the two grippers (18) of the 6-axis robot (12), said robot (12) has an end effecter (198) (by virtue of the end effecter (198) being an element of the exchangeable gripper tool (190)) exchangeably mounted on the distal one of the plurality of robot arms thereof via the tool change hand (16) and wrist portion (14).  
Thus, during the course of the exchangeable gripper tool (190) being transferred to the first holding device (24+26), the 6-axis robot (12) will include, at least temporarily, one or more end effecters (198) exchangeably mounted on one of the plurality of robot arms thereof, e.g. the distal robot arm. Thus, claim 8 is satisfied.  
Regarding claim 9, said end effecter (198) is an end effecter (198) for gripping an object (such as a workpiece).  
Claims 1, 2 and 6, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (Japan Pub. No. JP 6321309 B1) in view of Amaya et al. (U.S. Patent No. 8,052,588 B2).
Please note that an EPO Machine Translation of Kiyoshi has been provided with this action, and is relied upon below.
Claim 1:  Figure 1 of Kiyoshi shows a machine tool (1) for machining a workpiece by means of a cutting tool (T).  The cutting tool (T) is disclosed as having a cutter (Tb) in paragraph [0013] of the EPO Machine Translation of Kiyoshi.  
Please note that lines 3-4 of claim 1 set forth therein, “a first holding device…, the first holding device being for holding a tool.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a first holding device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Examiner notes that disclosure is provided in paragraph [0012] of the specification on the first holding device of Applicant’s machine tool being “a tool post that holds a cutting tool as a tool,” “a workpiece main spindle that holds a chuck claw as the tool,” or “a tailstock that holds a tailstock tool as the tool.”  
With respect to Kiyoshi, Examiner directs attention to at least Figures 3 and 6B in which a tool storage device (100) is shown.  As can best be seen in each of these figures, the tool storage device (100) comprises three storage disks (112) that are vertically separated from one another.  With regards to the uppermost one of the three storage disks (112), it has a plurality of grippers (112a) disposed about the periphery thereof, each of the plurality of grippers (112a) providing for holding a tool (T).  Thus, via at least one of the plurality of grippers (112a) thereof, the uppermost one of the three storage disks (112) carries out the function of holding a tool (T).  
Based on the foregoing, the uppermost (for example) one of the three storage disks (112) constitutes an equivalent of the “first holding device.”  This is because the uppermost one of the three storage disks (112) carries out the function specified in lines 3-4 of the claim, said function being “holding the tool.”  Also, the uppermost one of the three storage disks (112) isn’t excluded by any explicit definition that is provided in Applicant’s specification, and performs the identical function (holding the tool), and produces substantially the same result as the corresponding “first holding device (20)” of Applicant.  Based on the foregoing, the uppermost one of the three storage disks (112) of Kiyoshi will hereinafter be referred to by Examiner as “the first holding device (112).”  Please be advised that the first holding device (112) is installed within a machining chamber, noting that the machine tool (1) of Kiyoshi, of which the first holding device (112) is an element, is disclosed by Kiyoshi as being covered by a cover [EPO Machine Translation, paragraph 0027].  Examiner notes that the machining chamber in which the first holding device (112) is installed is the interior of the cover that covers the machine tool (1).
Next, it is noted that lines 5-6 of claim 1 set forth therein, “a second holding device…, the second holding device being for holding the tool.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “a second holding device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0011] of the specification on the second holding device of Applicant’s machine tool being “a tool main spindle or a tool post that holds a cutting tool as the tool.”  
With respect to Kiyoshi, Examiner directs attention to Figures 1 and 3 in which it can be seen that the machine tool (1) has a tool main spindle (26).  As can best be seen in Figure 1, said tool main spindle (26) holds a cutting tool (T) as a tool (T).  Noting again that Applicant provides disclosure in paragraph [0011] of the specification on the second holding device being “a tool main spindle…that holds a cutting tool as a tool,” Kiyoshi’s tool main spindle (26) that holds a cutting tool (T) as a tool (T) will hereinafter be referred to by Examiner as “the second holding device (26).”  Please be advised that like the first holding device (112), the second holding device (26) of Kiyoshi is installed in the machining chamber.  This is because the second holding device (26) is an element of the machine tool (1), and the machine tool (1) is disclosed by Kiyoshi as being covered by a cover [EPO Machine Translation, paragraph 0027].  (The interior of the cover that covers the machine tool (1) is the machining chamber in which the second holding device (26) is installed).  Furthermore, the second holding device (26) is configured to move independently of the first holding device (112) so as to change a position of the second holding device (26).  This is because the second holding device (26) is connected to a linearly displaceable spindle head (24) [EPO Machine Translation, paragraph 0014], and can therefore move laterally.  
Next, Examiner reiterates that the machine tool’s (1) tool storage device (100) comprises three storage disks (112) that are vertically separated from one another.  As to the bottommost one of the three storage disks (112), it (for example) constitutes a storage unit for storing one or more tools (T).  This is because the bottommost one of the three storage disks (112) of Kiyoshi, has a plurality of grippers (112a) disposed about the periphery thereof, each of the plurality of grippers (112a) providing for holding a tool (T).  Based on the foregoing, the bottommost one of the three storage disks (112) will hereinafter be referred to by Examiner as “the storage unit (112).”   
Please note that lines 9-11 of claim 1 set forth therein, “an exchange mechanism for exchanging the tool and another tool of the one or more tools between the second holding device and the storage unit.”  This claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Based on the foregoing, “an exchange mechanism” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that disclosure is provided by Applicant in paragraph [0011] of the specification on the exchange mechanism of Applicant’s machine tool being “an automatic tool changer including at least one of an exchange arm and a robot arm.”  
With respect to Kiyoshi, Examiner directs attention to Figure 2 in which it can be seen that the machine tool (1) has an automatic tool changer (60) including an exchange arm (66).  Regarding the automatic tool changer (60), it is for exchanging the tool (T) and another tool (T) of the one or more tools (T) between the second holding device (26) and the storage unit (112).  That is to say that the automatic tool changer (60) is used in the exchange of the tool (T) and the another tool (T) from/to the second holding device (26) to/from the storage unit (112).  (Please note that as set forth in lines 9-10 of claim 1, the claimed exchange mechanism isn’t required to pick up a tool from the claimed second holding device and deposit the picked-up tool in the claimed storage unit, for example.  Rather, as presently claimed, all that is required is for the exchange mechanism to be involved in the transfer of the tool and another tool between the claimed second holding device and the claimed storage unit.  In other words, all that is presently required is for the exchange mechanism to exchange the tool and another tool at least part of the way between the claimed second holding device and claimed storage unit).  Noting again that Applicant discloses in paragraph [0011] of the specification the exchange mechanism being “an automatic tool changer including at least one of an exchange arm and a robot arm,” Kiyoshi’s automatic tool changer (60) that includes an exchange arm (66) will hereinafter be referred to as “the exchange mechanism (60).”  Since a tool relay device (40) and a robot (120) (which will be described in more detail momentarily) is provided between the exchange mechanism (120) and the first holding device (112), said exchange mechanism (120) of Kiyoshi is “unable to directly access the first holding device [112].”
The machine tool is also provided with the robot (120) for moving the tool (T) between the first holding device (112) and the second holding device (26).  That is to say that Kiyoshi’s robot (120) is used in the exchange of the tool (T) from/to the first holding device (112) to/from the second holding device (26).  (Please note that as set forth in lines 12-13 of claim 1, the claimed robot isn’t required to pick up a tool from the claimed first holding device and deposit the picked-up tool in the claimed second holding device, for example.  Rather, as presently claimed, all that is required is for the robot to be involved in the transfer of the tool between the claimed first holding device and the claimed second holding device.  In other words, all that is presently required is for the robot to exchange the tool at least part of the way between the claimed first holding device and the claimed second holding device).  With respect to the structure of the robot (120), it is embodied as a serial multiple-joint arm robot that includes a plurality of robot arms (124, 126a, 126b) connected in one string via joints, each of the joints connecting corresponding adjacent robot arms (124, 126a, 126b) to each other and enabling the corresponding adjacent robot arms (124, 126a, 126b) to be pivotable/bendable with reference to a corresponding joint of the joints.  For example, in Figures 5A-5C, the middle robot arm (126a) is shown as pivoting/bending via a joint with respect to the proximal robot arm (124).  Further, in Figures 5A-5C, the distal robot arm (126b) is shown as pivoting/bending via a joint with respect to the middle robot arm (126a).
As to the exchange mechanism (60), it exchanges the tool (T) and the another tool (T) of the one or more tools (T) between the second holding device (26) and the storage unit (112) without involving the robot (120).  That is to say that the exchange mechanism (60) is used in the 
exchange of the tool (T) and the another tool (T) from/to the second holding device (26) to/from the storage unit (112).  Also, because the exchange mechanism (60) moves/operates independently of the robot (120), said exchange mechanism (60) exchanges the tool (T) and the another tool (T) between the second holding device (26) and storage unit (112) without involving the robot (120).  (Please note that as set forth in lines 23-24 of claim 1, the claimed exchange mechanism isn’t required to pick up a tool from the claimed second holding device and deposit the picked-up tool in the claimed storage unit, for example.  Rather, as presently claimed, all that is required is for the exchange mechanism to be involved in the transfer of the tool and another tool between the claimed second holding device and the claimed storage unit, without the exchange mechanism involving, in its portion of the transfer, the robot.  In other words, all that is presently required is for the exchange mechanism to exchange the tool and another tool at least part of the way between the claimed second holding device and claimed storage unit, without the exchange mechanism involving, in its portion of the transfer, the robot).  
Kiyoshi though, doesn’t disclose “a controller for controlling driving of the first holding device, the second holding device, the exchange mechanism, and the robot, wherein the controller performs control such that the tool and the another tool are exchanged between the first holding device and the storage unit via the robot, the second holding device, and the exchange mechanism.”  Note that when exchanging the tool (T) and the another tool (T), when the tool (T) is initially in the storage unit (112) prior to use, the tool (T) can be passed from the storage unit (112) to the robot (120), from the robot (120) to the tool relay device (40), from the tool relay device (40) to the exchange mechanism (60), from the exchange mechanism (60) to the second holding device (26) for mounting thereto for machining of the workpiece, and subsequently passed back from the second holding device (26) to the exchange mechanism (60), from the exchange mechanism (60) to the tool relay device (40), from the tool relay device (40) to the robot (120), and from the robot (120) to the first holding device (112), for example.  Also, when the another tool (T) is initially stored in the first holding device (112) prior to use, the another tool (T) can be passed, for example, from the first holding device (112) to the robot (120), from the robot (120) to the tool relay device (40), from the tool relay device (40) to the exchange mechanism (60), from the exchange mechanism (60) to the second holding device (26) for mounting thereto for machining of the workpiece, and subsequently passed back from the second holding device (26) to the exchange mechanism (60), from the exchange mechanism (60) to the tool relay device (40), from the tool relay device (40) to the robot (120), and from the robot (120) to the storage unit (112), for example.  
	Amaya et al. though, discloses a machine tool comprising a controller (8) that can be seen in each of Figures 1a and 1b.  Figures 1a and 1b show the machine tool as further comprising a tool storage device (1), a robot (3), a tool relay device (5), an exchange mechanism (4), and a second holding device (6).  Noting this, the controller (8) disclosed by Amaya et al. provides for controlling driving of each of the tool storage device (1), the robot (3), the tool relay device (5), the exchange mechanism (4), and the second holding device (6). [column 3, lines 41-50].  
In performing this control, a tool (7) and another tool (7) can be exchanged to and from the tool storage device (1) via the robot (3), the tool relay device (5), the exchange mechanism (4), and the second holding device (6).  When the tool (T) or the another tool (T) is initially in the tool storage device (1) prior to use, the tool (T) is able to be passed from the tool storage device (1) to the robot (3), from the robot (3) to the tool relay device (5), from the tool relay device (5) to the exchange mechanism (4), and from the exchange mechanism (4) to the second holding device (6) for mounting thereto for machining of the workpiece, and subsequently passed back from the second holding device (6) to the exchange mechanism (4), from the exchange mechanism (4) to the tool relay device (5), from the tool relay device (5) to the robot (3), and from the robot (3) to the tool storage device (1), for example.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Kiyoshi with the controller (8) of Amaya et al., so as to provide the advantage of controlling movements of the first holding device (112), the second holding device (26), the storage unit (112), the exchange mechanism (60), and the robot (120).  
In providing the controller (8), the controller (8) will perform, in accordance with the disclosure of Amaya et al., control such that the tool (T) and the another tool (T) of Kiyoshi are exchanged between the first holding device (112) and the storage unit (112) (that is to say to and from the tool storage device (100) of which the first holding device (112) and storage unit (112) are a part) via the robot (120), the tool relay device (40), the exchange mechanism (60), and the second holding device (26).

Claim 2:  As can be seen in at least Figure 2 of Kiyoshi, the second holding device (26) is embodied as a tool main spindle [EPO Machine Translation, paragraph 0014].  As to the exchange mechanism (60), it is an automatic tool changer that includes an exchange arm (66) [EPO Machine Translation, paragraph 0021].  This is apparent in at least Figure 2 of Kiyoshi.

Claim 6:  First, attention is drawn to Figure 4 of Kiyoshi.  As can be seen therein, the tool (T) comprises a grip portion (Tg) with an integral tool connecter (Tt), a machine connecter (Tc), and cutter (Tb) that is detachably connected to the grip portion (Tg) [EPO Machine Translation, paragraph 0013].  Next, upon the tool (T) being transferred from the first (112) to the second holding device (26), the second holding device (26) will hold the tool (T) previously held by the first holding device (112).  The second holding device (26) will hold the tool (T) by way of the tool connecter (Tt) and the machine connecter (Tc), noting that the machine connecter (Tc) is adapted to be connected to a tool mount of the second holding device (26), the tool mount being the hollow portion of the second holding device (26) in which the tapered machine connecter (Tc) is received.  With regards to the tool connecter (Tt), it has the same arcuate/curved shape, for example, that each of the plurality of grippers/tool mounts (112a) of the first holding device (112) comprises.  As such, like Figures 1-3 show, the tool (T) is able to held in any of the plurality of grippers/tool mounts (112a) of the first holding device (112).
Alternatively regarding the “machining chamber” re claim 1, it is noted that the machine tool of Kiyoshi is inherently either indoors or outdoors.  It is noted that if the machine tool is indoors, then the machine tool (and first and second holding devices thereof) are “in a machining chamber”, i.e., a “chamber” or room or the like.  That being said, Examiner takes Official Notice that it is extremely well-known for machine tools to be provided indoors in order to be used for machining without exposure of the machine tool to the elements (such as rain, wind, snow, etc.), to thus reduce the risk of the machine tool being damaged via exposure thereof to the elements, such as by minimizing the risk of damage due to rust.
Therefore, it would have alternatively been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool taught by Kiyoshi (in view of JP ‘766 and Amaya) indoors, as is well-known, for the purpose of minimizing exposure of the machine tool to the elements (such as rain, wind, snow, etc.), to thus reduce the risk of the machine tool being damaged via exposure thereof to the elements (such as by minimizing the risk of damage due to rust, for example), as is also well-known.
Claims 8 and 9, as best understood in view of the rejections thereof under 35 U.S.C. 112, is rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi (Japan Pub. No. JP 6321309 B1) in view of in view of Amaya et al. (U.S. Patent No. 8,052,588 B2), and further in view of Buus (U.S. Patent No. 8,092,357 B1).  
Please note that Buus was cited by Examiner on the PTO-892 that was mailed on 8/11/2021.  
Claims 8 & 9:  As was stated within the rejection of claim 1 based on Kiyoshi in view of Amaya, the robot (120), it is embodied as a serial multiple-joint arm robot that includes a plurality of robot arms (124, 126a, 126b) connected in one string via joints.  With regards to the distal robot arm (126b), it functions to grip and transfer the one or more tools (T) [EPO Machine Translation, paragraphs 0024-0026].  
Kiyoshi/Amaya et al. though, doesn’t provide disclosure on the robot (120) further including, “one or more end effectors exchangeably mounted on the main body” (claim 8), wherein “the end effecter to be mounted on the robot is selected from a group including an end effecter for gripping an object and an end effecter for cleaning around the tool held on the first holding device” (claim 9).  
Figure 4B of Buss though, shows an exchangeable gripper tool (190) having an integral end effecter (198) for gripping an object, e.g. a workpiece.  Note that the gripper tool (190) can be exchanged between a holding device (106) and an automatic tool changer (110) (please see Figure 1) that is adapted to hold a plurality of tools including said gripper tool (190).  Since the gripper tool (190) can be mounted to the holding device (106), the gripper tool (190) is able to grasp a workpiece and provide the advantage of being able to move the grasped workpiece into a new orientation as required.  	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool (1) of Kiyoshi with the exchangeable gripper tool (190) of Buss, so as to provide the machine tool (1) of Kiyoshi with a tool that provides the advantage of being able to move a grasped workpiece into a new orientation as required.  In providing the machine tool (1) of Kiyoshi with the exchangeable gripper tool (190) of Buss, said exchangeable gripper tool (190) will be disposed within the tool storage device (100) when not in use.  When the exchangeable gripper tool (190) is being transferred to the second holding device (26) though, it will at least temporarily be held by the distal robot arm (126b) of the robot (120).  When being at least temporarily held by one of the plurality of robot arms (124, 126a, 126b) thereof, said robot (120) has an end effecter (198) (by virtue of the end effecter (198) being an element of the exchangeable gripper tool (190)) exchangeably mounted on the distal robot arm (126b) thereof.  
Thus, during the course of the exchangeable gripper tool (190) being transferred to the second holding device (26) from the tool storage device (100), the robot (120) will include, at least temporarily, one or more end effecters (198) exchangeably mounted on one of the plurality of robot arms thereof, e.g. the distal robot arm (126b). Thus, claim 8 is satisfied.  
Regarding claim 9, said end effecter (198) is an end effecter (198) for gripping an object (such as a workpiece).  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please note that while Gardner et al. (U.S. Patent No. 9,238,287 B2) and Buus (U.S. Patent No. 8,092,357 B1) were both previously utilized by Examiner as modifying references, and are again being used by Examiner as modifying references in this office (see rejections of dependent claims 7-9), Applicant did not provide any specific arguments to directed to either Gardner et al. or Buus.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722